[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15020            ELEVENTH CIRCUIT
                                                                        JUNE 14, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                                D.C. Docket No. 6:09-cv-00276-GJK

ALICIA MARIE RAMOS,
As Personal Representative of the
Estate of James J. Ramos,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                                 versus

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
The United States Department of Health
and Human Services,

llllllllllllllllllllllllllllllllllllllllll                       Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                             (June 14, 2011)
Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Plaintiff-appellant Alicia Ramos (Ramos) filed a Federal Tort Claim Act

(FTCA) complaint against the United States Department of Health and Human

Services (DHHS) on February 11, 2009, seeking compensation for the medical

negligence and wrongful death of her father James Ramos (James). The district

court dismissed the complaint for lack of subject-matter jurisdiction, finding that

Ramos had failed to present the tort claim to DHHS within two years of the date

on which the cause of action accrued. The court further concluded that Ramos

was not entitled to equitable tolling because the defendant did nothing to

deliberately conceal information and Ramos’s counsel failed to act with due

diligence in pursuing the claim. Ramos now appeals.

      I. Background

      James Ramos had a history of deep vein thrombosis, supraventricular

tachycardia, and pulmonary embolism. In early December 2004, he was treated at

the Pine Hills Family Health Center for leg pain. He returned on December 29,

2004 complaining of difficulty breathing. James died on December 31, 2004. The

medical examiner conducted an autopsy on January 10, 2005 and concluded that

James had died of a massive pulmonary embolism. As the parties stipulate, Ramos

                                          2
learned at that time that she had a potential cause of action against Pine Hills and

she requested copies of his medical records from Pine Hills by letter and in person

on several occasions up to and including December 2005. Despite her requests,

Pine Hills turned over only six pages of James’s medical records. The entire

record, however, consisted of seventy-seven pages.

      On November 6, 2006, Ramos filed for a ninety-day extension of the Florida

Statute of Limitations under Fla. Stat. § 766.104(2). On March 31, 2007, Ramos

sent Pine Hills a letter of her intent to file suit for medical malpractice and

wrongful death. A few days later, on April 4, Pine Hills notified Ramos that it was

covered by the FTCA, 28 U.S.C. § 1346. Ramos then filed an administrative

claim with DHHS on August 2, 2007. DHHS denied the claim as time-barred

under 28 U.S.C. § 2401(b) and informed Ramos that she could seek

reconsideration with the agency or file suit in district court within six months.

After Ramos requested and was denied reconsideration on August 11, 2008, she

filed the instant complaint on February 11, 2009.

      DHHS moved to dismiss the complaint for lack of subject-matter

jurisdiction because the complaint was barred by the two-year statute of

limitations under § 2401(b). According to DHHS, the claim arose on January 10,

2005 because on this date Ramos was aware that she had a potential cause of

                                           3
action against Pine Hills. Because Ramos failed to present her administrative

claim to DHHS within two years of that date, DHHS argued that the complaint

was untimely.

      Although Ramos conceded that she was aware that she had a cause of action

as early as January 2005, she argued that she did not know that the government

was the proper defendant until April 4, 2007 when she learned Pine Hills was

federally funded. Thus, Ramos argued that her claim did not accrue until that date.

Alternatively, Ramos argued that the court should consider equitable tolling of the

limitations period because she had diligently pursued her claim.

      After conducting an evidentiary hearing on the statute of limitations and

equitable tolling, the district court concluded that complaint was untimely because

the limitations period commenced on January 10, 2005 when Ramos knew of both

James’s death and its cause. The court then considered equitable tolling and found

that Ramos had not shown that Pine Hills fraudulently concealed its federal

funding or that she acted with due diligence in pursuing her claims. The court also

rejected Ramos’s claim that the ninety-day extension of the limitations period

under state law rendered her complaint timely. Accordingly, the court dismissed

the complaint as untimely. This is Ramos’s appeal.

      II. Standard of Review

                                         4
      We review de novo a dismissal for lack of subject-matter jurisdiction.

Broward Gardens Tenants Ass’n v. EPA, 311 F.3d 1066, 1072 (11th Cir. 2002).

“We review de novo the district court’s interpretation and application of the statute

of limitations.” Baker v. Birmingham Bd. of Educ., 531 F.3d 1336, 1337 (11th

Cir. 2008) (citation and internal quotation marks omitted). We also review a

district court’s legal decision on equitable tolling de novo. Helton v. Sec’y for

Dep’t of Corr., 259 F.3d 1310, 1312 (11th Cir. 2001). The district court’s

determinations of the relevant facts will be reversed only if clearly erroneous.

Dorsey v. Chapman, 262 F.3d 1181, 1185 (11th Cir. 2001).

      III. Discussion

      The FTCA is a limited waiver of sovereign immunity. We narrowly construe

that waiver and are careful not to expand it. Turner ex rel. Turner v. United

States, 514 F.3d 1194, 1200 (11th Cir. 2008). Plaintiffs may file a claim under the

Act where “the United States, if a private person, would be liable to the claimant

in accordance with the law of the place where the act of omission occurred.” 28

U.S.C. § 1346(b)(1). Under the FTCA, “[a] tort claim against the United States

shall be forever barred unless it is presented in writing to the appropriate Federal

agency within two years after such claim accrues . . . .” 28 U.S.C. § 2401(b).

Additionally, to be timely, the lawsuit must be filed within six months of receipt of

                                          5
the agency’s final decision. Phillips v. United States, 260 F.3d 1316, 1317 (11th

Cir. 2001).

      Ramos argues that the district court erred by dismissing her complaint as

time-barred because (a) the court should have considered a December 2005 letter

to Pine Hills sufficient notice of her intent to sue thus triggering a duty to Pine

Hills to notify her of its federal status; (b) the court erroneously found that the

claim accrued on January 10, 2005, as she was unaware of the government’s

involvement at that time; (c) the court should have applied equitable tolling, as

Pine Hills withheld records that would have identified it as a federally-funded

clinic and she acted with due diligence to pursue her claims; and (d) the court

should have tolled the limitations period based on the ninety-day extension

requested under Florida law.

              A. Statute of Limitations under the FTCA

       In United States v. Kubrick, 444 U.S. 111 (1979), the Supreme Court held

that a medical malpractice claim accrues “when the plaintiff knows both the

existence and the cause of his injury,” even if he does not yet know that “the acts

inflicting the injury may constitute medical malpractice.” Id. at 113, 122. “[A]

medical malpractice claim under the FTCA accrues when the plaintiff is, or in the

exercise of reasonable diligence should be, aware of both [his] injury and its

                                           6
connection with some act of the defendant.” McCullough v. United States, 607

F.3d 1355, 1359 (11th Cir. 2010) (quoting Price v. United States, 775 F.2d 1491,

1494 (11th Cir. 1985)). This principle has been extended to wrongful death claims

under the FTCA, and such a claim accrues “when the plaintiff knows, or

exercising reasonable diligence should know, both of the decedent’s death and its

causal connection with the government.” Diaz v. United States, 165 F.3d 1337,

1340 (11th Cir. 1999). By “causal connection with the government,” we do not

mean that the limitations period does not accrue until the plaintiff is aware of the

government’s role; “the statute of limitations under the FTCA does not wait until a

plaintiff is aware that an alleged tort-feasor is a federal employee.” Garza v. U.S.

Bureau of Prisons, 284 F.3d 930, 936 (8th Cir. 2002) (quoting Gould v. United

States Dep’t of Health & Human Servs., 905 F.2d 738, 745 (4th Cir. 1990)).

      Here, Ramos admitted that she was aware of James’s death and its cause on

January 10, 2005. She argues, however, that the cause of action did not accrue

until she learned of the government’s role in April 2007. We disagree.

      Under our caselaw, Ramos’s knowledge of her father’s death and the cause

of his death was sufficient to trigger the statute of limitations clock. That Ramos

did not learn until later that the government was the proper defendant does not

alter this analysis. see Garza, 284 F.3d at 936. Accordingly, because Ramos did

                                          7
not file her administrative claim within two years of January 10, 2005, the district

court properly concluded that the claim was untimely. The question then remains

whether the limitations period should equitably toll.

                B. Equitable Tolling

          The general rule is that statutes of limitations are subject to equitable

tolling. See United States v. Locke, 471 U.S. 84, 94 n.10 (1985). But we have

never decided whether the rule extends to claims under the FTCA and we need not

do so in this case because even if we assume it applies, Ramos is not entitled to

relief.

          Equitable tolling is a form of extraordinary relief that courts have extended

“only sparingly.” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990).

Equitable tolling is appropriate only when a movant untimely files because of

extraordinary circumstances that are both beyond her control and unavoidable

even with diligence. Arce v. Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006).

          At the evidentiary hearing, Ramos’s counsel conceded that there was a

government website listing federally funded clinics, that Pine Hills was listed on

the site, and that he had been unaware of and had not checked the website.

Ramos’s counsel further admitted that Pine Hills’s own website identified it as a




                                              8
recipient of federal funds but that he did not consult the website until August

2007.

        Ramos nevertheless argues that Pine Hills bore the burden of notifying her

that the government was the proper defendant and that it should have done so

when counsel sent Pine Hills a letter in December 2005 requesting medical

records. We disagree. Although Ramos contends that Pine Hills should have

advised her that it was federally funded when she sent the December 2005 letter

seeking her records, Pine Hills had no such obligation. Nothing in that letter

indicated notice of intent to file suit; as soon as counsel sent the notice of intent to

sue in March 2007, Pine Hills immediately notified counsel that the clinic was

federally funded. Moreover, as counsel conceded, Pine Hills own website

indicated it was federally funded and the government’s website listed Pine Hills as

one of its clinics. Counsel simply failed to diligently research the clinic. He

cannot now shift the blame to the government by seeking equitable tolling. See

Gould, 905 F.2d at 745.

        We also reject Ramos’s claim that the government fraudulently concealed

its involvement, thus preventing her from learning it was the proper defendant.1


        1
         We further reject Ramos’s claim that Pine Hills’s failure to turn over records prevented
her from discovering its government connection. Having reviewed the medical records at issue,
we agree with the district court that nothing in the records would have alerted Ramos to Pine

                                                9
“When the fraud goes undiscovered because the defendant has taken positive steps

after the commission of the fraud to keep it concealed, then the statute of

limitations is tolled until the plaintiff actually discovers the fraud. ‘Fraudulent

concealment must consist of affirmative acts or representations which are

calculated to, and in fact do, prevent the discovery of the cause of action.’” In re

Int’l Admin. Servs., Inc., 408 F.3d 689, 701 (11th Cir. 2005) (citations omitted).

The facts of this case do not show any concealment by the government or Pine

Hills.

               C. Extension under State Law

         Finally, Ramos argues that the ninety-day extension in the limitations period

under state law should render her complaint timely. We disagree. The limitations

period is set by the FTCA, see 28 U.S.C. § 2401(b), and thus state law is not

applicable. See, e.g., Phillips, 260 F.3d at 1318-19 (concluding that the Georgia

renewal statute did not impact the applicable statute of limitations under the

FTCA).

         IV. Conclusion

         For the foregoing reasons, we agree with the district court’s conclusion that

Ramos’s complaint was time-barred.


Hills’s status as a federally-funded clinic.

                                               10
AFFIRMED.




            11